Title: From Thomas Jefferson to James Madison, 9 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 9. 07.
                        
                        Yours of yesterday was recieved in the course of the day. our post-rider has not yet got to be punctual,
                            arriving here from 2. to 4. hours later than he should do, that is to say from 3. to 5. aclock instead of 1. I mean to
                            propose to him that being rigorously punctual in his arrival, I will always discharge him the moment he arrives instead of
                            keeping him till 7. aclock as the Postmaster proposes, taking for myself the forenoon of the succeeding day to answer
                            every mail.   I do not exactly recollect who of the heads of departments were present (but I think every one except mr
                            Gallatin) when, conversing on the bungling conduct of our officers with respect to Erskine’s letters, & the more
                            bungling conduct to be expected when the command should devolve on a militia Major, mr Smith proposed that the whole
                            regulation of flags should be confided to Decatur, which appeared to obtain the immediate assent of all. however the
                            remedy is easy & perhaps more proper on the whole. that is to let the commanding officer by land, as well as the one by
                            water have equal authority to send & recieve flags. I will write accordingly to Govr. Cabell. this is the safer as I
                            believe T. Newton (of Congress) is the Major.   Genl. Dearborne has sent me a plan of a war establishment for 15,000.
                            regulars for garrisons, & instead of 15,000. others as a disposeable force, to substitute 32,000. twelve month
                            volunteers, to be exercised & paid 3. months in the year, and consequently tho’ costing no more than 8000. permanent,
                            giving us the benefit of 32,000. for any expedition, who would be themselves nearly equal to regulars, but could on
                            occasion be put into the garrisons & the regulars employed in the expedition. prima facie I like it well. I salute you
                            affectionately.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. the record of the blank commission for marshall of N. Carolina, sent to Govr. Alexander, must be
                                filled up with the name of John S. West, the former marshal who has agreed to continue.
                        
                    